 



Exhibit 10.4
COINMACH SERVICE CORP. 2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, entered into as of the Grant Date (as defined in paragraph
1), by and between the Participant and Coinmach Service Corp. (the “Company”);
WITNESSETH THAT:
     WHEREAS, the Company maintains the Coinmach Service Corp. 2004 Long-Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this paragraph 1:

(a)   The “Participant” is Michael E. Stanky.   (b)   The “Grant Date” is
November 3, 2006.   (c)   “Covered Shares” are shares of Class A Stock granted
under this Agreement and subject to the terms of this Agreement and the Plan.
The number of “Covered Shares” awarded under this Agreement is 10,000 shares.  
(d)   2,500 Covered Shares1 (representing 25% of all Covered Shares awarded
under this Agreement) shall be “Time Vesting Shares.”   (e)   7,500 Covered
Shares 2 (representing 75% of all Covered Shares awarded under this Agreement)
shall be “Performance Vesting Shares.” The number of Covered Shares representing
2/3 of Participant’s Performance Vesting Shares shall be “Pool I Performance
Vesting Shares”, and the number of Covered Shares representing 1/3 of
Participant’s Performance Vesting Shares shall be “Pool II Performance Vesting
Shares.”

Other terms used in this Agreement are defined pursuant to paragraph 14 or
elsewhere in this Agreement.
     2. Award. The Participant is hereby granted the number of Covered Shares
set forth in paragraph 1.
 

1   25% of the Covered Shares awarded shall be subject to time vesting.   2  
75% of the Covered Shares awarded shall be subject to performance vesting.

 



--------------------------------------------------------------------------------



 



     3. Section 83(b) Election. The parties agree that the Fair Market Value of
each Covered Share as of the Grant Date is $10.00. The Participant, in his sole
discretion, may make a Section 83(b) Election with the IRS in the form of
Exhibit A attached hereto. The Participant understands that under applicable law
such election must be filed with the IRS no later than 30 days after any grant
of the Covered Shares is to be effective. If the Participant files an effective
83(b) Election, the excess of the fair market value of the Covered Shares (which
the IRS may assert is different from the Fair Market Value determined by the
parties) covered by such election shall be treated as ordinary income received
by the Participant, and the Company or one of its Subsidiaries shall withhold
from Participant’s compensation all amounts required to be withheld under
applicable law. If the Participant does not file an 83(b) Election, future
appreciation on the Covered Shares will generally be taxable as ordinary income
when such Covered Shares vest pursuant to this Agreement. (See Exhibit A for
additional information about the tax consequences.) The foregoing discussion as
well as the discussion in Exhibit A is based on Federal tax laws and regulations
presently in effect, which are subject to change, and the discussion does not
purport to be a complete description of the Federal income tax aspects of the
program or grants under it. The Participant may also be subject to state and
local taxes in connection with the grant of Covered Shares under the program.
The Company suggests that the Participant consult with his individual tax
advisor to determine the applicability of the tax rules to the awards granted to
him in his personal circumstances.
     4. Dividends and Voting Rights. The Participant shall be entitled to
receive any dividends paid with respect to the Time Vesting Shares that become
payable during the Restricted Period; provided, however, that no dividends shall
be payable to or for the benefit of the Participant for Time Vesting Shares with
respect to record dates occurring prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Time Vesting Shares. The Participant shall not be paid any
dividends with respect to the Performance Vesting Shares until the Participant
has become vested in such shares. At the time of vesting, the Participant shall
receive a cash payment equal to the aggregate dividends (without interest) that
the Participant would have received if the Participant had owned all of the
Performance Vesting Shares in which the Participant vested for the period
beginning on the date of grant of those shares and ending on the date of
vesting. No dividends shall be paid to the Participant with respect to any Time
Vesting Shares or any Performance Vesting Shares that are forfeited by the
Participant. The Participant shall be entitled to vote the Covered Shares
(whether Time Vesting Shares or Performance Vesting Shares) during the
Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.
     5. Deposit of Covered Shares. Each certificate issued in respect of the
Covered Shares granted under this Agreement shall be registered in the name of
the Participant and shall be deposited in a bank designated by the Committee.
During the Restricted Period, all certificates evidencing the Restricted Stock
will be imprinted with the

2



--------------------------------------------------------------------------------



 



following legend: “The securities evidenced by this certificate are subject to
the transfer restrictions, forfeiture restrictions and other provisions of the
Restricted Stock Agreement dated November 3, 2006, between Coinmach Service
Corp. and Michael E. Stanky.” Notwithstanding the foregoing, the Committee may,
in its sole discretion, cause the Covered Shares to be held in book-entry form
on behalf of the Participant without the issuance of certificates.
     6. Transfer and Forfeiture of Shares.

(a)   Time Vesting Shares. If the Date of Termination (as defined below) does
not occur during the Restricted Period with respect to any Installment of the
Time Vesting Shares, then, at the end of the Restricted Period for such shares,
the Participant shall become vested in those Time Vesting Shares, and shall own
the shares free of all restrictions otherwise imposed by this Agreement. With
respect to all Time Vesting Shares, the “Restricted Period” shall begin on the
Grant Date. The “Restricted Period” with respect to each Installment of Time
Vesting Shares shown on the schedule shall end on the Vesting Date applicable to
such Installment (but only if the Date of Termination has not occurred before
the Vesting Date):

                 
VESTING DATE
       
APPLICABLE TO
INSTALLMENT  
INSTALLMENT
  833    
One-Year Anniversary of Grant Date
  833    
Two-Year Anniversary of Grant Date
  834    
Three-Year Anniversary of Grant Date

(b)   Performance Vesting Shares. If the Date of Termination does not occur
during the Performance Period with respect to the Performance Vesting Shares,
then, at the end of the Performance Period for such shares, the Participant
shall become vested in those Performance Vesting Shares, and shall own the
shares free of all restrictions otherwise imposed by this Agreement, but only to
the extent expressly provided by this paragraph 6. Except as otherwise provided
in this paragraph 6, if the Date of Termination occurs at or prior to the end of
the Performance Period, the Performance Vesting Shares shall be forfeited. With
respect to all Performance Vesting Shares, the “Performance Period” shall begin
on the Grant Date and shall end on March 31, 2009.

  (i)   Performance Goals. The vesting of Pool I Performance Vesting Shares is
not dependent on the satisfaction of the Performance Goal for Pool II
Performance Vesting Shares, and the vesting of Pool II Performance Vesting
Shares is not dependent on the satisfaction of the Performance Goal for Pool I
Performance Vesting Shares.

  (A)   Pool I Performance Vesting Shares. The performance goal with respect to
Pool I Performance Vesting Shares shall be DCF of $48 million for the fiscal
year of the Company ending March 31, 2009.

3



--------------------------------------------------------------------------------



 



      If the Performance Goal described in the preceding sentence is met as of
the end of the Performance Period, all Pool I Performance Vesting Shares shall
vest, and Participant shall own such Pool I Performance Vesting Shares free of
all restrictions otherwise imposed by this Agreement. Pool I Performance Vesting
Shares that have not vested at or prior to the end of the Performance Period
shall be forfeited.     (B)   Pool II Performance Vesting Shares. The
Performance Goal with respect to Pool II Performance Vesting Shares shall be
Consolidated EBITDA of $174 million for any four consecutive fiscal quarters
beginning on or after October 1, 2006 and ending on or prior to March 31, 2009.
If the Performance Goal described in the preceding sentence is met at any time
during the Performance Period, all Pool II Performance Vesting Shares shall
vest, and the Participant shall own such Pool II Performance Vesting Shares free
of all restrictions otherwise imposed by this Agreement. If the Performance Goal
described above is not met as of the end of the Performance Period, but
Consolidated EBITDA as of the end of the Performance Period is at least $165
million, an amount (expressed as a percentage) of Pool II Performance Vesting
Shares shall vest in accordance with the following schedule:

          Consolidated EBITDA     for the fiscal year of the Company ending  
Vested Percentage of Pool II March 31, 2009   Performance Vesting Shares
Less than $165 million
    0 %
At least $165 million but less than $166 million
    25 %
At least $166 million but less than $167 million
    30 %
At least $167 million but less than $168 million
    35 %
At least $168 million but less than $169 million
    40 %
At least $169 million but less than $170 million
    50 %
At least $170 million but less than $171 million
    60 %
At least $171 million but less than $172 million
    75 %
At least $172 million but less than $173 million
    85 %
At least $173 million but less than $174 million
    95 %
$174 million or greater
    100 %

    Pool II Performance Vesting Shares that have not vested by the end of the
Performance Period shall be forfeited.

  (C)   Satisfaction of Performance Goals. The determination as to whether a
Performance Goal with respect to Pool I Performance Shares and Pool II
Performance Shares shall have been met shall be made by the Board of Directors
following the review and/or audit, as applicable, by the Company’s independent
certified public

4



--------------------------------------------------------------------------------



 



      accountants of the financial statements of the Company for the fiscal
quarter or fiscal year, as applicable, ending on the last day of the period
during which such Performance Goal is believed to have been met. Notwithstanding
any provision contained herein to the contrary, the Board of Directors shall
have the sole and absolute discretion to interpret the meaning of any defined
term contained herein used in the calculation of DCF and Consolidated EBITDA,
which interpretation shall be binding on Participant (whether or not such
interpretation is in accordance with GAAP or, for those term not defined by
GAAP, other commonly used definitions or measures). If and to the extent
Participant is a member on the Board of Directors at the time any such
determination described in this clause (C) is made, such Participant shall
abstain from taking part in such determination.

(c)   Notwithstanding the foregoing provisions of this paragraph 6, the
following provisions shall apply to the Covered Shares, including both the Time
Vesting Shares and the Performance Vesting Shares:

  (i)   Change in Control. If the Participant’s Date of Termination does not
occur prior to a Change in Control, then as of the Change in Control, all
Covered Shares that have not previously vested shall vest and the Participant
shall become the owner of such shares free of all restrictions otherwise imposed
by this Agreement.     (ii)   Death and Disability. If the Participant’s Date of
Termination occurs by reason of his death or Disability, then as of the Date of
Termination, all Covered Shares that have not previously vested shall vest and
the Participant (or his estate) shall become the owner of such shares free of
all restrictions otherwise imposed by this Agreement.     (iii)   Other
Employment Termination. If the Participant’s Date of Termination occurs for any
reason other than the Participant’s death or Disability, the Participant shall,
as of a Date of Termination, forfeit the Covered Shares that have not become
vested as of that date.

(d)   Transfer of Shares. Covered Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered until the expiration of the Performance Period
or, if earlier, until the Participant is vested in the shares.

     7. Withholding. The grant and vesting of the Covered Shares under this
Agreement are subject to withholding of all applicable taxes. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time and subject to any applicable loan
commitments of the Company or its affiliates, such withholding obligations may
be satisfied through the surrender of shares of Class A common stock (i) which
the Participant already owns, or (ii) to which the Participant is otherwise
entitled under the Plan; provided, however, that

5



--------------------------------------------------------------------------------



 



shares described in this clause (ii) may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).
     8. Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under this
Agreement have not been exercised or distributed, respectively, at the time of
the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a Participant fails to
designate a beneficiary, or if the Designated Beneficiary does not survive the
Participant, any rights that would have been exercisable by the Participant and
any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
     9. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
     10. Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.
     11. Fractional Shares. In lieu of issuing a fraction of a share pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the Fair Market Value of such fractional
share.
     12. Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

6



--------------------------------------------------------------------------------



 



     13. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of New York, without regard to the
conflict of law provisions of any jurisdiction.
     14. Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

(a)   Board of Directors. “Board of Directors” means the Board of Directors of
the Company.   (b)   Capital Expenditures. “Capital Expenditures” means, for any
period, without duplication, the sum of:

  (i)   the aggregate amount of all expenditures of the Company for property,
plant and equipment (excluding any property, plant and equipment acquired in
connection with acquisitions, including advance location payments to location
owners and excluding expenditures relating to additions to net assets related to
acquisitions of businesses) that are recorded as fixed or capital assets made
during such period which, in accordance with GAAP, would be classified as
capital expenditures, and     (ii)   the aggregate amount of all cash payments
made during such period in respect of any capitalized lease obligation allocable
to the principal component thereof;

    provided that the term “Capital Expenditures” shall not include
(A) expenditures made in connection with the replacement, substitution or
restoration of assets (I) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(II) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced; (B) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time; (C) a capitalized lease obligation paid in respect of equipment that
is leased in substitution for, or as replacement in connection with the trade-in
of, existing similar equipment; (D) the purchase of plant, property or equipment
made within one year of the sale of any asset in replacement of such asset to
the extent purchased with the proceeds of such sale, and a capitalized lease
obligation paid in respect of such replaced asset; and (E) expenditures for
property, plant and equipment that are financed to the extent of such financing,
provided that all cash payments made during such period in respect of such
financing and allocable to the principal component thereof shall be treated as a
Capital Expenditure for such period.   (c)   Cause. The term “Cause” means
(i) if the applicable Participant is party to an effective employment agreement
with the Company or any of its Subsidiaries, “Cause” shall have the same meaning
as such term is defined therein; (ii) if the

7



--------------------------------------------------------------------------------



 



    applicable Participant is not a party to an effective employment agreement
but is a party to an effective equity award agreement pursuant to any stock
incentive plan of the Company, “Cause” shall have the same meaning as such term
is defined therein; and (iii) if the applicable Participant (A) commits an
intentional act of fraud, embezzlement or theft in connection with his duties or
in the course of his employment, (B) commits intentional, wrongful damage to
property of the Company or its affiliates, (C) fails to perform the material
duties of his position after receipt of a written warning from the Company,
(D) is convicted of a felony, (E) violates Company policy, or (F) intentionally
and wrongfully discloses confidential information of the Company or its
affiliates that has been harmful to or has adversely affected the Company or its
affiliates. For purposes of this letter, no act on the Participant’s part shall
be considered “intentional” if it was due primarily to an error in judgment or
negligence, but shall be considered intentional only if done by the Participant
not in good faith and without reasonable belief that such action or omission was
in the best interests of the Company; provided, however, that if the
Participant’s employment is subject to an employment agreement that contains a
definition of “Cause” or “Termination for Cause,” then, notwithstanding the
foregoing provisions of this definition or the provisions of this Agreement, the
definition of “Cause” or “Termination for Cause” in such employment agreement,
rather than the foregoing definition in this Agreement, shall apply to the
Participant.

(d)   Change in Control. “Change in Control” has the meaning ascribed to such
term in the Plan.   (e)   Consolidated EBITDA. The term “Consolidated EBITDA”
means, for any period, the sum (without duplication) of:

  (i)   Consolidated Net Income, and     (ii)   to the extent Consolidated Net
Income has been reduced thereby (A) all income taxes of the Company paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions of assets outside the ordinary course of
business), (B) consolidated interest expense, and (C) consolidated non-cash
charges less any non-cash items increasing Consolidated Net Income for such
period,

    all as determined on a consolidated basis for the Company in accordance with
GAAP. In addition to and without limitation of the foregoing, for purposes of
this definition, “Consolidated EBITDA” shall be calculated after giving effect
on a pro forma basis for the applicable period of such calculation to any asset
sales, acquisitions or other dispositions occurring during such applicable
period as if such asset sale, acquisition or disposition occurred on the first
day of such applicable period, and including any pro forma expense and cost
reductions calculated on a basis consistent with Regulation S-X under the
Securities Exchange Act of 1934, as amended.

8



--------------------------------------------------------------------------------



 



(f)   Consolidated Interest Expense. “Consolidated Interest Expense” means, for
any period, the aggregate of interest expense of the Company for such period on
a consolidated basis as determined in accordance with GAAP, excluding
amortization or write-off of deferred financing costs and debt issuance costs
during such period and any premium or penalty paid in connection with redeeming
or retiring indebtedness of the Company and its Subsidiaries prior to the stated
maturity thereof pursuant to the agreements governing such indebtedness and
including, without duplication, (a) all amortization of original issue discount;
(b) the interest component of capitalized lease obligations paid, accrued and/or
scheduled to be paid or accrued during such period; (c) net cash costs under all
interest rate swaps, caps, floors, collars or similar obligations or agreements
(including amortization of fees); (d) all capitalized interest; and (e) the
interest portion of any deferred payment obligations for such period.   (g)  
Consolidated Net Income. “Consolidated Net Income” means, for any period, the
aggregate net income (or loss) of the Company for such period on a consolidated
basis, determined in accordance with GAAP; provided that there shall be excluded
therefrom (A) after-tax gains and losses from asset sales or abandonments or
reserves relating thereto, (B) after-tax items classified as extraordinary or
nonrecurring gains, (C) the net income (but not loss) of any Subsidiary of the
Company to the extent that the declaration of dividends or similar distributions
by that Subsidiary of that income is restricted by a contract, operation of law
or otherwise, (D) any restoration to income of any material contingency reserve,
except to the extent that provision for such reserve was made out of
Consolidated Net Income accrued, (E) income or loss attributable to discontinued
operations (including, without limitation, operations disposed of during such
period whether or not such operations were classified as discontinued), (F) all
gains and losses realized on or because of the purchase or other acquisition by
the Company of any securities of the Company, (G) amortization charges resulting
from purchase accounting adjustments, (H) in the case of a successor to the
Company by consolidation or merger or as a transferee of the Company’s assets,
any earnings of the successor corporation prior to such consolidation, merger or
transfer of assets, (I) write downs resulting from the impairment of intangible
assets, (J) the amount of amortization or write-off of deferred financing costs
and debt issuance costs of Company during such period and any premium or penalty
paid in connection with redeeming or retiring indebtedness of the Company prior
to the stated maturity thereof pursuant to the agreements governing such
indebtedness, (K) costs paid to unwind interest rate swaps, caps, floors,
collars or similar obligations agreements, and (L) non-cash charges related to
employee compensation.   (h)   Date of Termination. The term “Date of
Termination” means the first day occurring on or after the Grant Date on which
the Participant is not employed by the Company or any Subsidiary, regardless of
the reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a

9



--------------------------------------------------------------------------------



 



    Subsidiary or between two Subsidiaries; and further provided that the
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer. If the Participant is employed by a Subsidiary
and if, as a result of a sale or other transaction, the Participant’s employer
ceases to be a Subsidiary (and the Participant’s employer is or becomes an
entity that is separate from the Company), and the Participant is not, at the
end of the 30-day period following the transaction, employed by the Company or
an entity that is then a Subsidiary, then the occurrence of such transaction
shall be treated as the Participant’s Date of Termination caused by the
Participant being discharged by the employer.   (i)   DCF. The term “DCF” means
Consolidated EBITDA of the Company for the consecutive twelve month period
ending March 31, 2009 minus

  (i)   the sum, without duplication, of:

  (A)   Consolidated Interest Expense,     (B)   Capital Expenditures,     (C)  
cash tax payments in respect of federal and state income taxes,     (D)   net
changes in Working Capital and     (E)   extraordinary cash charges,

      plus     (ii)   the sum of:

  (A)   cash tax refunds in respect of federal and state income taxes and    
(B)   extraordinary cash gains,

      in each case of the Company on a consolidated basis for or in such period.

(j)   Disability. The Participant shall be considered to have a “Disability”
during the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days; provided,
however, that if the Participant’s employment is subject to an employment
agreement that contains a definition of “Disability” or “Disabled,” then,
notwithstanding the foregoing provisions of this definition or the provisions of
this Agreement, the definition of “Disability” or “Disabled” in such employment
agreement, rather than the foregoing definition in this Agreement, shall apply
to the Participant.

10



--------------------------------------------------------------------------------



 



(k)   GAAP. The term “GAAP” means generally accepted accounting principles in
the United States of America.   (l)   IRS. The term “IRS” means the Internal
Revenue Service.   (m)   Plan Definitions. Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan is
similarly used in this Agreement.   (n)   Section 83(b) Election. The term
“Section 83(b) Election” means an election made with the IRS under Section 83(b)
of the Code and the regulations promulgated thereunder.   (o)   Working Capital.
The term “Working Capital” means, at any date of determination, the consolidated
assets of the Company that are classified as current assets in accordance with
GAAP, less the consolidated liabilities of the Company which are classified as
current liabilities in accordance with GAAP.

     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

         
 
  Participant    
 
       
 
  /s/ Michael E. Stanky    
 
       
 
       
 
  COINMACH SERVICE CORP.    
 
       
 
  /s/ Stephen R. Kerrigan    
 
       
 
  By: Stephen R. Kerrigan    
 
  Its: President and Chief Executive Officer    

11